      Case 3:19-cv-01541-X Document 29 Filed 07/02/20       Page 1 of 8 PageID 280



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 ERICK VILLALBA MARTINEZ, and                   §
 VERONICA VILLALBA,                             §
                                                §
           Plaintiffs,                          §
                                                §
 v.                                             §   Civil Action No. 3:19-CV-01541-X
                                                §
 NATIONWIDE GENERAL                             §
 INSURANCE COMPANY,                             §
                                                §
           Defendant.                           §

                         MEMORANDUM OPINION AND ORDER
         Insurance-policy holders Erick Villalba Martinez and Veronica Villalba believe

that Nationwide is not on their side. In this dispute arising out of their claim for

foundation and water damage under their policy, plaintiffs Villalba Martinez and

Villalba move to compel appraisal under the policy and abate the lawsuit pending the

completion of the appraisal [Doc. No. 19]. Defendant Nationwide General Insurance

Company (Nationwide) opposes the motion and moves separately to continue the

case’s deadlines to facilitate settlement [Doc. No. 20]. Villalba Martinez and Villalba

do not oppose Nationwide’s motion to continue if the Court denies their motion to

compel.

         First, the Court GRANTS IN PART AND DENIES IN PART the motion to

compel, because the Court finds that the plaintiffs may invoke the appraisal process,

but the Court declines to abate the case pending the appraisal. Second, the Court

ORDERS the parties to submit a joint report by August 3, 2020 regarding the status

of the appraisal. Third, because the Court grants in part the motion to compel and

                                            1
  Case 3:19-cv-01541-X Document 29 Filed 07/02/20                   Page 2 of 8 PageID 281



has issued the amended scheduling order [Doc. No. 28], the Court DISMISSES AS

MOOT Nationwide’s motion to continue.

                                                 I.

      Villalba Martinez and Villalba hold Nationwide policy number 78-42-HO-

884612 (the policy). On September 18, 2018, Villalba Martinez and Villalba reported

losses resulting from a leak under their home. Nationwide investigated the loss. In

a December 27, 2018 letter, Nationwide wrote, “We’ve completed our investigation

and have determined a portion of your Foundation claim is covered under your

policy.”1 Nationwide calculated the amount it determined to be covered and issued

the payment to Villalba Martinez and Villalba. They disagreed with Nationwide’s

calculated amount and made a demand under the Texas Insurance Code on March

18, 2019.

      On May 24, 2019, Villalba Martinez and Villalba filed this lawsuit in the 95th

Judicial District Court for Dallas County, Texas, contending that Nationwide failed

to pay amounts alleged to be due and owing under the policy. The plaintiffs allege

causes of action for breach of contract, negligence, breach of good faith and fair

dealing, deceptive trade practices, and violations of the Texas Insurance Code. In

addition to actual damages, they seek attorney’s fees, court costs, pre-judgment and

post-judgment interest, and extra-contractual damages (including exemplary and

punitive damages) for Nationwide’s alleged violations of the Texas Insurance Code.

On June 26, Nationwide removed the case to this Court.



      1   Motion to Compel, Exhibit A (December 27, 2018 Nationwide Letter), at 6 [Doc. No. 19].

                                                 2
   Case 3:19-cv-01541-X Document 29 Filed 07/02/20                      Page 3 of 8 PageID 282



        On March 31, 2020, the plaintiffs told Nationwide that they were invoking the

appraisal process under the policy. The policy describes that process:

        If you and we fail to agree on the amount of loss, either can demand that
        the amount be set by appraisal. If either makes a written demand for
        appraisal, each will select a competent, independent appraiser and
        notify the other of the appraiser’s identity within 20 days of receipt of
        the written demand.2

In an April 8, 2020 letter, Nationwide told the plaintiffs that it would not participate

in an appraisal process because it believes the plaintiffs waived their right to an

appraisal.3 And so the plaintiffs ask the Court to compel Nationwide to participate

in the appraisal process [Doc. No. 19].4

                                                     II.

        “Contract interpretation is a purely legal issue[.]” 5 And as “this is a diversity

case, we interpret the contract at issue under Texas law.”6 In Texas, insurance

policies are “generally controlled by the rules of construction and interpretation

applicable to contracts.”7             And under Texas law, “the interpretation of an

unambiguous contract is a question of law for the court to decide by looking at the

contract as a whole in light of the circumstances present when the contract was




        2   Motion to Compel, at 2.
       3 See id., Exhibit C (April 8, 2020 Letter), at 10 (“Plaintiffs have plainly waived their right to

appraisal by choosing to demand appraisal at this late stage of litigation.”).
        4As an alternative, Nationwide asks the Court to continue the case’s deadlines to facilitate
settlement [Doc. No. 20]. If the Court does not grant their motion, the plaintiffs are unopposed to
Nationwide’s motion.
        5   Gonzalez v. Denning, 394 F.3d 388, 392 (5th Cir. 2004).
        6   Id.
        7   Lincoln Gen. Ins. Co. v. Aisha’s Learning Ctr., 468 F.3d 857, 858 (5th Cir. 2006).

                                                     3
   Case 3:19-cv-01541-X Document 29 Filed 07/02/20                      Page 4 of 8 PageID 283



entered.”8 “‘If a written contract is so worded that it can be given a definite or certain

legal meaning, then it is not ambiguous.’”9 Practically speaking, the Texas Supreme

Court finds few contracts or statutes to be ambiguous after close examination. It

takes more than the parties disagreeing on the meaning of a contract to make it

ambiguous.          A contract is ambiguous if there are multiple reasonable court

interpretations of it.

        “Appraisal clauses, a common component of insurance contracts, spell out how

parties will resolve disputes concerning a property’s value or the amount of a covered

loss.”10 “These clauses are generally enforceable, absent illegality or waiver.”11 In

Texas, waiver requires three elements to be met: (1) the parties reach an impasse; (2)

after the impasse, an unreasonable amount of time passes before a party invokes the

appraisal process; and (3) that unreasonable delay prejudices the other party.12

“Waiver is an affirmative defense,” and the party alleging waiver “bears the burden

of proof.”13




        8 Gonzalez, 394 F.3d at 392 (quotation marks omitted). The goal of contract interpretation in
Texas is to “ascertain the true intent of the parties as expressed in the instrument” and “give effect to
all provisions such that none are rendered meaningless.” Id.
       9 Id. (quoting Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. CBI Indus., Inc., 907 S.W.2d 517,

520 (1995)).
        10   In re Universal Underwriters of Tex. Ins. Co., 345 S.W.3d 404, 405 (Tex. 2011).
        11   Id. at 407.
        12   See id. at 406–12 (providing elements of waiver).
        13   JM Walker LLC v. Acadia Ins. Co., 356 Fed. App’x 744, 748 (5th Cir. 2009).

                                                     4
   Case 3:19-cv-01541-X Document 29 Filed 07/02/20                       Page 5 of 8 PageID 284



                                                   III.

        The plaintiffs move to compel appraisal and to abate the lawsuit pending the

appraisal. In support of their motion, they seek to invoke the plain text of the policy’s

appraisal provision.         They say that appraisal is warranted absent a showing of

waiver, which Nationwide has the burden to establish. In response, Nationwide

argues that the Court can find that the plaintiffs waived their right to an appraisal.

Nationwide says the plaintiffs did so because the parties reached an impasse, the

plaintiffs’ appraisal demand was not made within a reasonable time after the

impasse, and that the unreasonable delay in demanding the appraisal prejudices

Nationwide. The Court determines that Nationwide has not satisfied its burden of

demonstrating each element of waiver.

        Nationwide has not demonstrated that the parties reached an impasse.

Nationwide argues that, at best, the parties reached an impasse by May 24, 2019,

when the plaintiffs filed this lawsuit. Nationwide adds that, at worst, the impasse

occurred by January 9, 2020, when the parties last discussed settlement.                               The

plaintiffs point out that Nationwide’s pending motion for continuance is, according to

Nationwide, so that the parties can “work towards settlement of this matter.”14 In

addition to challenging Nationwide’s implication that filing a lawsuit is evidence of

impasse,15 the plaintiffs note that the Texas Supreme Court defines an “impasse” as


        14   Nationwide’s Motion for Continuance ¶ 3 [Doc. No. 20].
        15Nationwide quotes the Texas Supreme Court to claim that “appraisal is intended to take
place before suit is filed; this Court and others have held that it is a condition precedent to suit.” State
Farm Lloyds v. Johnson, 290 S.W.3d 886, 894 (Tex. 2009). But, as this Court has noted, the “language
in the Johnson case, which indicates that ‘appraisal is intended to take place before suit is filed,’ is
inapposite because Johnson involved an insurer’s pre-litigation request for appraisal that was pending

                                                     5
   Case 3:19-cv-01541-X Document 29 Filed 07/02/20                     Page 6 of 8 PageID 285



“a mutual understanding that neither will negotiate further.”16 In fact, if “one party

genuinely believes negotiations to be ongoing, it cannot have intended to relinquish

its right to appraisal (unless it expressly waives it).”17 By that definition and under

that framework, the Court finds that Nationwide has not established that the parties

are at an impasse.

       The absence of an impasse alone would be fatal to Nationwide’s assertion of

waiver. Additionally, however, the Court notes that even if the parties had reached

an impasse, Nationwide has failed to demonstrate that the plaintiffs’ appraisal

demand was not made within a reasonable amount of time. If there was an impasse,

the plaintiffs invoked appraisal within three to eleven months of it. But “while the

time period may be instructive in interpreting the parties’ intentions, it alone is not

the standard by which courts determine the reasonableness of a delay.”18 The Court

notes that the plain text of the policy “provides no time limit for the initial appraisal

request.”19 Nationwide could have easily included such a time limit, given that it

wrote the policy. And, even after the plaintiffs filed their case, “the parties continued




and unfulfilled when the insured filed suit.” Devonshire Real Estate & Asset Mgmt., LP v. Am. Ins.
Co., 2013 WL 12124308, at *3 (N.D. Tex. Mar. 26, 2013) (Boyle, J.). Likewise, this language from
Johnson is inapposite here because neither party in this case seeks to complete an appraisal that was
requested before this lawsuit was filed. See id. at *5 (“The Johnson opinion is helpful in explaining
the nature and scope of the appraisal process, but Johnson has no bearing on the present case because
its holding was inextricably linked to the fact that appraisal in that case had been demanded prior to
litigation but not yet fulfilled.”).
       16   Universal Underwriters of Texas Ins. Co., 345 S.W.3d at 410.
         17 Id. at 409. Additionally, “[The Texas Supreme Court] will not infer waiver where neither

explicit language nor conduct indicates that such was the party’s intent.” Id. at 410.
       18   Id. at 408.
       19   Tritico v. Geovera Specialty Ins. Co., 2011 WL13217040, at *4 (E.D. Tex. Oct. 3, 2011).

                                                    6
   Case 3:19-cv-01541-X Document 29 Filed 07/02/20                     Page 7 of 8 PageID 286



to negotiate about the amount of damages in dispute.”20 As Nationwide’s pending

motion indicates, they continue to negotiate now. Therefore, the Court concludes that

Nationwide has not shown that the plaintiffs invoked appraisal after an unreasonable

delay of time.21

                                                  IV.

        Although the Court determines the plaintiffs may invoke the appraisal process,

in its discretion the Court declines to abate the lawsuit pending the appraisal. This

is because “[o]nce invoked, courts are discouraged from interfering with the appraisal

process. But, a valid appraisal does not ‘divest the courts of jurisdiction, but only

binds the parties to have the extent or amount of the loss determined in a particular

way.’”22 Here, the amount of actual damages is merely one issue in dispute between

the parties and appraisal will not resolve the remaining claims.23 Therefore, in its

discretion the Court determines that it is appropriate for this case to proceed while




        20   Id.
         21 Nationwide also has not shown that the appraisal process will prejudice it. Both parties have

incurred litigation costs, but both parties have the right to invoke appraisal at any time. And
Nationwide has declined to invoke its right. See In re Universal Underwriters of Texas Ins. Co., 345
S.W.3d at 412 (“Moreover, it is difficult to see how prejudice could ever be shown when the policy, like
the one here, gives both sides the same opportunity to demand appraisal. If a party senses that
impasse has been reached, it can avoid prejudice by demanding an appraisal itself. This could short-
circuit potential litigation and should be pursued before resorting to the courts.”).
        22   Rogers, 2018 WL 3840940 at *2 (quoting Johnson, 290 S.W.3d at 889).
        23 See, e.g., Devonshire, 2013 WL 12124308, at *5 (declining to abate case pending appraisal

because an appraisal would not address all the claims in the case). In this case, the plaintiffs
emphasize that their “request for Appraisal does not waive any of [their] claims for bad faith or
damages pursuant to the Prompt Payment of Claims statute in Chapter 542 of the Texas Insurance
Code or extra contractual and bad faith damages under Chapter 541 of the Texas Insurance Code, all
of which are reserved.” Motion to Compel, Exhibit B (March 31, 2020 Letter), at 9.

                                                   7
   Case 3:19-cv-01541-X Document 29 Filed 07/02/20                     Page 8 of 8 PageID 287



the appraisal occurs.24 But the Court has already amended the scheduling order to

accommodate the appraisal process into a new timeline.

                                                   V.

        Therefore, the Court GRANTS IN PART AND DENIES IN PART the motion

to compel. The Court also ORDERS the parties to submit a joint report by August

3, 2020 regarding the status of the appraisal. Finally, the Court DISMISSES AS

MOOT the motion to continue.



        IT IS SO ORDERED this 2nd day of July 2020.




                                                         ___________________________________
                                                         BRANTLEY STARR
                                                         UNITED STATES DISTRICT JUDGE




        24 See Carter v. Underwriters at Lloyd’s, London, 2018 WL 10483854, at *2 (N.D. Tex.

July 27, 2018) (O’Connor, J.) (“Federal district courts sitting in diversity and applying Texas law have,
in most cases, declined to abate litigation pending appraisal where questions of coverage remain.”).

                                                   8
